
	
		II
		110th CONGRESS
		1st Session
		S. 524
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide emergency agricultural disaster assistance for
		  agricultural producers, manufacturers, and workers in the State of
		  California.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Emergency Farm Assistance Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Agricultural production losses
					Sec. 101. Specialty crops.
					Sec. 102. Dairy assistance.
					Sec. 103. Livestock indemnity payments.
					Sec. 104. Payment limitation.
					TITLE II—Small business economic loss grant program
					Sec. 201. Small business economic loss grant
				program.
					TITLE III—Forestry
					Sec. 301. Tree assistance program.
					TITLE IV—Assistance for unemployed agricultural
				workers
					Sec. 401. Unemployment assistance.
					Sec. 402. Food coupons and distribution.
					Sec. 403. Emergency grants to assist low-income migrant and
				seasonal farmworkers.
					Sec. 404. Temporary mortgage rental assistance.
					TITLE V—Miscellaneous
					Sec. 501. Limit on amount of assistance.
					Sec. 502. Funding.
					Sec. 503. Regulations.
					TITLE VI—Emergency designation
					Sec. 601. Emergency designation.
				
			2.DefinitionsIn this Act:
			(1)Disaster
			 countyThe term disaster county means—
				(A)a county included in the geographic area
			 covered by a natural disaster declaration; and
				(B)each county contiguous to a county
			 described in subparagraph (A).
				(2)LivestockThe
			 term livestock includes—
				(A)cattle (including
			 dairy cattle);
				(B)bison;
				(C)sheep;
				(D)swine;
				(E)poultry;
			 and
				(F)other livestock,
			 as determined by the Secretary.
				(3)Natural disaster
			 declarationThe term natural disaster declaration
			 means a natural disaster declared by the Secretary under section 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)) during—
				(A)calendar year
			 2005 due to flooding in the State;
				(B)calendar year
			 2006 due to heat or flooding in the State; and
				(C)calendar year
			 2007 due to freezing or extreme low temperatures in the State.
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(5)Specialty
			 cropThe term specialty crop has the meaning given
			 the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
			 U.S.C. 1621 note; Public Law 108–465).
			(6)StateThe
			 term State means the State of California.
			IAgricultural
			 production losses
			101.Specialty
			 crops
				(a)In
			 generalThe Secretary shall use, of funds of the Commodity Credit
			 Corporation—
					(1)$100,000,000 to
			 provide assistance to producers of specialty crops in disaster counties that
			 suffered losses in calendar year 2005;
					(2)$400,000,000 to
			 provide assistance to producers of specialty crops in disaster counties that
			 suffered losses in calendar year 2006;
					(3)$420,000,000 to
			 provide assistance to citrus producers in disaster counties that suffered
			 losses in calendar year 2007; and
					(4)$438,000,000 to
			 provide assistance to producers of other specialty crops in disaster counties
			 that suffered losses in calendar year 2007.
					(b)AdministrationExcept
			 as provided in subsection (c), assistance required by subsection (a) shall be
			 carried out by the Secretary in the State under the same terms and conditions
			 as the special disaster relief programs carried out for producers that suffered
			 from crop damage and tree losses, and carried out related cleanup, in certain
			 areas of Florida due to Hurricanes Charley, Frances, and Jeanne during August
			 and September 2004, as described in the notice of program implementation
			 relating to Florida citrus, fruit, vegetable, and nursery crop disaster
			 programs (69 Fed. Reg. 63134 (October 29, 2004)), with vegetable losses treated
			 as citrus losses under this section for purposes of that program.
				(c)Uninsured
			 citrus growers
					(1)Limited
			 assistanceSubject to paragraph (2), citrus producers on a farm
			 that did not obtain a policy or plan of insurance under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses shall
			 only be eligible for assistance under this section if the producers agree to
			 obtain a policy or plan of insurance under the Federal Crop Insurance Act (7
			 U.S.C. 1501 et seq.) not later than 180 days after the date of enactment of
			 this Act providing additional coverage for the citrus crop of the producers for
			 each of the next 3 crop years.
					(2)Amount of
			 assistanceAssistance under this section provided for citrus
			 producers on a farm described in paragraph (1) shall not exceed 35 percent of
			 the total amount of the documented losses of the producers.
					(3)Effect of
			 violationIn the event that citrus producers described in
			 paragraph (1) fail to obtain a policy or plan of insurance in accordance with
			 that paragraph, the producers shall reimburse the Secretary for the full amount
			 of the assistance provided to the producers under this section.
					102.Dairy
			 assistanceThe Secretary shall
			 use $230,000,000 of funds of the Commodity Credit Corporation to make payments
			 to dairy producers for dairy production losses during calendar year 2006 in
			 disaster counties.
			103.Livestock
			 indemnity payments
				(a)In
			 generalThe Secretary shall use $80,000,000 of funds of the
			 Commodity Credit Corporation to make livestock indemnity payments to producers
			 on farms located in disaster counties that have incurred livestock losses
			 during calendar year 2006 or 2007, or both, due to a disaster, as determined by
			 the Secretary.
				(b)Payment
			 ratesIndemnity payments to the producers on a farm under
			 subsection (a) shall be made at a rate of not less than 30 percent of the
			 market value of the applicable livestock on the day before the date of death of
			 the livestock, as determined by the Secretary.
				104.Payment
			 limitationNotwithstanding any
			 other provision of law, assistance provided under this section to the producers
			 on a farm (as defined by the Secretary) may not exceed $125,000 for each farm,
			 ranch, processing plant, or dairy operation of the producers.
			IISmall business
			 economic loss grant program
			201.Small business
			 economic loss grant program
				(a)Grants
					(1)In
			 generalThe Secretary shall use such funds as are necessary of
			 funds of the Commodity Credit Corporation to make a grant to the State.
					(2)RequirementTo
			 be eligible to receive a grant under this subsection, the State shall agree to
			 carry out an expedited disaster assistance program to provide grants to
			 qualified small businesses in accordance with subsection (b).
					(b)Grants to
			 qualified small businesses
					(1)In
			 generalIn carrying out an expedited disaster assistance program
			 described in subsection (a)(2), the State shall provide grants to eligible
			 small businesses in the State that suffered material economic losses during the
			 2005, 2006, or 2007 crop year as a direct result of weather-related
			 agricultural losses to the specialty crop or livestock production sectors of
			 the State, as determined by the Secretary.
					(2)Eligibility
						(A)In
			 generalTo be eligible to receive a grant under paragraph (1), a
			 small business shall—
							(i)have less than
			 $15,000,000 in average annual gross income from all business activities, at
			 least 75 percent of which shall be directly related to production agriculture
			 or agriculture support industries, as determined by the Secretary;
							(ii)verify the
			 amount of economic loss attributable to weather-related agricultural losses
			 using such documentation as the Secretary and the State may require;
							(iii)have suffered
			 losses attributable to weather-related agricultural disasters that equal at
			 least 15 percent of the total economic loss of the small business for each year
			 a grant is requested; and
							(iv)demonstrate that
			 the grant will materially improve the likelihood the business will—
								(I)recover from the
			 disaster;
								(II)continue to
			 service and support production agriculture; and
								(III)replant
			 agricultural production fields and groves.
								(3)RequirementsA
			 grant to a small business under this subsection shall—
						(A)be limited to not
			 more than 2 years of documented losses;
						(B)be in an amount
			 of not more than 75 percent of the documented average economic loss
			 attributable to weather-related agriculture disasters for each eligible year in
			 the State; and
						(C)not exceed a
			 total amount of $250,000 for each small business.
						(4)Insufficient
			 fundingIf the grant funds received by the State under subsection
			 (a) are insufficient to fund the grants of the State under this subsection, the
			 State may apply a proportional reduction to all of the grants.
					IIIForestry
			301.Tree
			 assistance program
				(a)Definition of
			 treeIn this section, the term tree includes—
					(1)a tree (including
			 a Christmas tree, ornamental tree, nursery tree, and potted tree);
					(2)a bush (including
			 a shrub, nursery shrub, nursery bush, ornamental bush, ornamental shrub, potted
			 bush, and potted shrub); and
					(3)a vine (including
			 a nursery vine and ornamental vine).
					(b)ProgramExcept
			 as otherwise provided in this section, the Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to provide
			 assistance under the tree assistance program established under subtitle C of
			 title X of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201 et
			 seq.) to—
					(1)producers who
			 suffered tree losses in disaster counties; and
					(2)fruit and tree
			 nut producers in disaster counties.
					(c)CostsFunds
			 made available under this section shall also be made available to cover costs
			 associated with tree pruning, tree rehabilitation, and other appropriate
			 tree-related activities as determined by the Secretary.
				(d)Scope of
			 assistanceAssistance under this section shall compensate for
			 losses resulting from disasters during calendar year 2005, 2006, or 2007, or
			 any combination of those calendar years.
				IVAssistance for
			 unemployed agricultural workers
			401.Unemployment
			 assistanceThe Secretary of
			 Homeland Security shall use such sums as are necessary to provide unemployment
			 assistance in accordance with section 410 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5177) to agricultural workers in
			 the State (including low-income migrant and seasonal farmworkers) who are
			 unemployed due to disasters occurring in calendar year 2007, as determined by
			 the Secretary.
			402.Food coupons
			 and distributionThe Secretary
			 shall use such sums as are necessary of the funds of the Commodity Credit
			 Corporation to provide food coupons and surplus commodities in accordance with
			 section 412 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5179) to agricultural workers in the State (including low-income
			 migrant and seasonal farmworkers) who are unemployed due to disasters occurring
			 in calendar year 2007, as determined by the Secretary.
			403.Emergency
			 grants to assist low-income migrant and seasonal farmworkersThe Secretary shall use such sums as are
			 necessary of the funds of the Commodity Credit Corporation to provide emergency
			 grants to assist low-income migrant and seasonal farmworkers in the State who
			 are unemployed due to disasters occurring in calendar year 2007, as determined
			 by the Secretary, in accordance with section 2281 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (42 U.S.C. 5177a).
			404.Temporary
			 mortgage rental assistanceFor
			 the period beginning on the date of enactment of this Act and ending 180 days
			 after the date of enactment of this Act, the Secretary of Homeland Security
			 shall use such sums as are necessary to provide temporary mortgage rental
			 assistance to agricultural workers in the State (including low-income migrant
			 and seasonal farmworkers) who are unemployed due to disasters occurring in
			 calendar year 2007 under the same terms and conditions as the temporary
			 mortgage rental assistance program under section 408(b) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b)) (as
			 in effect on the day before the effective date of the amendment made by section
			 206(a) of the Disaster Mitigation Act of 2000 (42 U.S.C. 5174 note; Public Law
			 106–390)).
			VMiscellaneous
			501.Limit on
			 amount of assistanceThe
			 Secretary shall ensure, to the maximum extent practicable, that no producers on
			 a farm receive duplicative payments under this Act and any other Federal
			 program for the same loss.
			502.FundingThe Secretary shall use the funds,
			 facilities, and authorities of the Commodity Credit Corporation to carry out
			 this Act (other than sections 401 and 404), to remain available until
			 expended.
			503.Regulations
				(a)In
			 generalThe Secretary may promulgate such regulations as are
			 necessary to implement this Act.
				(b)ProcedureThe
			 promulgation of the regulations and administration of this Act shall be made
			 without regard to—
					(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
					(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
					(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
					(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
				VIEmergency
			 designation
			601.Emergency
			 designationThe amounts
			 provided under this Act are designated as an emergency requirement pursuant to
			 section 402 of H. Con. Res. 95 (109th Congress).
			
